The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 14, 2015

                                     No. 04-14-00649-CR

                                  Alex Rene GONZALES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR7573
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

        The court reporter’s motion for extension of time to file the record is GRANTED. Time
is extended to January 16, 2015.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court